7/2/2021                  Case 7:12-cv-06421-KMK Document
                                                    Division of263-6      Filed
                                                                Corporations       07/02/21 Page 1 of 1
                                                                             - Filing
 Delaware.gov                                                                                             Governor | General Assembly | Courts | Elected Officials | State Agencies




  Department of State: Division of Corporations
                                                                                                                                                                    Allowable Characters

  HOME
                                                                                                                     Entity Details


                                                                                               THIS IS NOT A STATEMENT OF GOOD STANDING

                                                                                                              Incorporation Date /     2/12/2020
                                                           File Number:                 7848840
                                                                                                                  Formation Date:      (mm/dd/yyyy)

                                                           Entity Name:                 TOPKNOT INC.

                                                           Entity Kind:                 Corporation                   Entity Type:     General

                                                           Residency:                   Domestic                              State:   DELAWARE


                                                           REGISTERED AGENT INFORMATION


                                                           Name:                        CORPORATION SERVICE COMPANY

                                                           Address:                     251 LITTLE FALLS DRIVE

                                                           City:                        WILMINGTON                          County:    New Castle

                                                           State:                       DE                           Postal Code:      19808

                                                           Phone:                       302-636-5401


                                                           Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
                                                           more detailed information including current franchise tax assessment, current filing history
                                                           and more for a fee of $20.00.
                                                           Would you like     Status      Status,Tax & History Information

                                                            Submit


                                                            View Search Results                                New Entity Search

For help on a particular field click on the Field Tag to take you to the help area.
                                                    site map | privacy |   about this site |   contact us |   translate |   delaware.gov




https://icis.corp.delaware.gov/eCorp/EntitySearch/NameSearch.aspx                                                                                                                     1/1
